DETAILED ACTION
Status of Claims 

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a FINAL OFFICE ACTION in response to applicant’s amendments to and response for Application #16/399,721, filed on 11/05/2021.
Claims 1-20 are pending and have been examined. 


Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).


Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1, 8, and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter is considered new matter, as it is not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Specifically, the claims include a new amendment in which it is determined that “user accounts are interconnected in a social network corresponding to the first service provider.”  However, paragraph [0029] of the applicant’s filed specification, while it does describe determining that users are interconnected as social media friends, describes this being done by “payment application 142 in communication with a social media server.”  The “social media server” is separate from the service provider that is describes in paragraphs [0029]-[0030] which would provide such as a payment service.  Therefore, the social media information used to determine if users are connected is obtained from a third party server that is associated with a social media entity, and it is not a social network corresponding to the first service provider who also is the service provider of whom the users are users of, as described in the claims.  The social media data from the server is used as a third part source of targeting information to further identify a group of users for targeting.
Therefore, the limitation is considered new matter, claims 1 8, and 14 are rejected, and appropriate correction is required by either amending or cancelling the claims or amending the specification. 

	


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 and 4-13 are rejected under 35 USC 103 as being unpatentable over McDonough, Pre-Grant Publication No. 2016/0140610 A1 in view of Kumar, et al., Pre-Grant Publication No. 2013/0018713 A1 and in further view of Girish, Patent No. 9,898,735 B2 and in further view of Chu, et al., Patent No. 10,262,029 B1.
Regarding Claims 1 and 8, McDonough teaches:
 A system (medium)… comprising:
detect that a first user has selected an element corresponding to accessing a checkout page of a website associated with a merchant 
based on detecting, at a first time period, that the first user has selected an element corresponding to accessing the checkout page of the merchant, determining if one or more merchant criteria associated with the merchant have been met (see [0039]-[0041], [0044], [0050], [0075]-[0077], and [0098]-[0099] in which checkout details such as items, merchant, and user and shopping cart conditions are compared to merchant criteria for offers in order to select a relevant offer to display on a payment button) 
based on determining that the one or more merchant criteria associated with the merchant have been met, causing a promotional payment button to be rendered on the checkout page of the website displayed on a device of the first user (see Figure 8, [0018], [0043]-[0044], [0077], and [0107] in which the promotional payment button, or “offer button” is displayed on the checkout page of the merchant application or webpage of the device of the user based on merchant criteria; see also [0032] which teaches the user device and a webpage of a merchant)
McDonough, however, does not appear to specify:
wherein the determining if the one or more merchant criteria has been met includes determining that a first number of user accounts associated with users of the merchant that are accessing the website associated with the merchant during the first time period exceeds a threshold number
Kumar teaches:
wherein the determining if the one or more merchant criteria has been met includes determining that a first number of user accounts associated with users of the merchant that are accessing the website associated with the merchant during the first time period exceeds a threshold number (see 
It would be obvious to one of ordinary skill in the art to combine Kumar with McDonough because McDonough already teaches targeting of offers under specific merchant criteria and availability, as in [0050] and [0076] and using access levels for targeting decisions would allow for inventory and demand considerations, which would be more relevant when there is high interest in the website or the product.  

McDonough and Kumar, however, does not appear to specify:
wherein the first user is a user of a first service provider, wherein the first service provider is different from the merchant
in place of a first payment button that was previously loaded in the checkout page and does not correspond to a promotion
Girish teaches:
wherein the first user is a user of a first service provider, wherein the first service provider is different from the merchant (see Figures 4-5, Column 4, lines 28-42, and Column 6, lines 29-36 in which the service provider, which is VISA is the service provider, separate from the merchant, that provides the promotional checkout buttons, and the users are customers of VISA, since they have a VISA payment method)
in place of a first payment button that was previously loaded in the checkout page and does not correspond to a promotion (see Figure 4 and Column 6, lines 
It would be obvious to one of ordinary skill in the art to combine Girish with McDonough and Kumar because McDonough already teaches a payment button that also displays an offer, such as in [0018] and [0044], and teaches checkout pages, which would need some kind of payment button, but does not specifically say that the offer button actually replaces a default type of payment button, and replacing the payment button with the offer button would ensure ease of use and visibility for the user as users are accustomed to seeking a payment button  in a shopping cart or checkout page of a website, and McDonough already teaches mobile device users that have separate carriers as providers separate from the merchant, and the promotional checkout being provided by the service provider would allow the merchant to provide discounts without the need to manage the operational aspects.  
McDonough, Kumar, and Girish, however, does not appear to specify:
wherein the determining if the one or more merchant criteria has been met includes determining that a first number of user accounts associated with users of the first service provider that are accessing the website associated with the merchant…exceeds a threshold number
Kumar does however teach wherein the determining if the one or more merchant criteria has been met includes determining that a first number of user accounts associated with users of the merchant that are accessing the website associated with the merchant during the first time period exceeds a threshold number (see Figures 9-10, [0053], [0059], and [0066] in which the merchant criteria includes only offering the discount when the number of online users on the website that are accessing the site or have Girish does however teach wherein the first user is a user of a first service provider, wherein the first service provider is different from the merchant (see Figures 4-5, Column 4, lines 28-42, and Column 6, lines 29-36 in which the service provider, which is VISA is the service provider, separate from the merchant, that provides the promotional checkout buttons, and the users are customers of VISA, since they have a VISA payment method) and teaches the first service provider replacing the payment button with the promotional payment button for user accounts currently on a merchant website based on available promotions, as in Figure 4 and Column 6, lines 19-36 in which the normal payment button without a promotion is shown to the user that represents their normal payment method, and Figure 5 and Column 7, lines 13-28 in which the normal payment button is replaced with a promotional payment button if there is a promotion that can be applied to the checkout.  
Therefore, it would be obvious to one of ordinary skill in the art to combine wherein the determining if the one or more merchant criteria has been met includes determining that a first number of user accounts associated with users of the first service provider that are accessing the website associated with the merchant…exceeds a threshold number with McDonough, Kumar, and Girish because Girish already clearly teaches a first service provider, separate from the merchant,  and teaches that first service provider replacing the payment button with the promotional payment button for user accounts currently on a merchant website based on available promotions, as in Figure 4 and Column 6, lines 19-36 in which the normal payment button without a promotion is shown to the user that represents their normal payment method, and Figure 5 and Column 7, lines 13-28 in which the normal payment button is replaced with a promotional payment button if there is a promotion that can be applied to the checkout, and Kumar already teaches  wherein the determining if the one or more merchant criteria has been met includes determining that a first number of user accounts associated with users of the merchant that are accessing the website associated with the merchant during the first time period exceeds a threshold number as in Figures 9-10, [0043], [0046], [0051], [0053], [0059], and [0066] as explained above, and the first service provider of Girish using the techniques of Kumar would allow for replacing the promotional payment button at an opportune high-traffic time.  
McDonough, Kumar, and Girish, however, does not appear to specify:
determining that the user accounts are interconnected in a social network based on the merchant criteria 
Chu teaches:
determining that the user accounts are interconnected in a social network based on the merchant criteria  (see Figure 1, Column 9, line 40-Column 10, line 17, and Column 10, line 59-Column 11, line 16 in which the advertiser criteria for targeting a group of users is that the group of users is connected by being members of a social network page on the same social network)
It would be obvious to one of ordinary skill in the art to combine Chu with McDonough,  Kumar, and Girish because McDonough and Kumar already teach the merchant including other criteria for targeting the promotion to online users, and allowing the targeting parameters to include those that are members of a social network would allow the advertiser to leverage an important profile characteristic based on a common form of relationship strength between users.  
The Examiner notes that the prior art rejection is based on the description of the limitation in paragraph [0029] of the filed specification in which user that are connected such as through a social network are targeted based on that being a criteria of the merchant for targeting the users; there is no support for the social network corresponding to the service provider)


Regarding claims 2 and 9, the combination of McDonough, Kumar, Girish, and Chu teaches:
the computer system of claim 1…
McDonough further teaches:
wherein the causing the promotion payment button to be rendered on the checkout page of the merchant includes accessing a database and determining that the promotional payment button corresponds to the one or more merchant criteria (see at least [0038]-[0039] and [0099] in which the database of offers corresponding to merchants also stores the merchant criteria, and the database is used to match offers to a user transaction during checkout)

Regarding claim 10, the combination of McDonough, Kumar, Girish, and Chu teaches:
the medium of claim 8
McDonough further teaches:
wherein the determining that the one or more merchant criteria has been met includes accessing a database and determining that the one or more merchant criteria corresponds to the merchant (see [0039]-[0041], [0044], [0050], [0075]-[0077], and [0098]-[0099] in which checkout details such as items, merchant, and user and shopping cart conditions are compared to merchant criteria for offers in order to select a relevant offer to display on a payment button; see also at least 

Regarding claims 4 and 11, the combination of McDonough, Kumar, Girish, and Chu teaches:
the computer system of claim 1…
McDonough further teaches:
based on detecting that the promotional payment button has been selected, processing a payment corresponding to a product or service selected by the first user (see [0007] and [0107]) 
wherein the processing the payment includes identifying a promotion that corresponds to the promotional payment button and applying the promotion to a transaction amount of the product or service (see [0007] and  [0107]) 

Regarding claim 5, the combination of McDonough, Kumar, Girish, and Chu teaches:
the computer system of claim 1
Kumar further teaches:
determining that a second number of user accounts associated with the service provider have added a first product or service into a digital cart associated with the merchant during a second time period (see Figures 9-10, [0053], [0059], and [0066] in which an amount of users that have added the product to a cart, which is separately shown from the number of users online or viewing a particular product, is shown and that data can also be used by the merchant to Girish already teaches the accounts being associated with the service provider, and therefore Kumar is being used to address the additional limitation) 
It would be obvious to one of ordinary skill in the art to combine Kumar with McDonough and Girish because McDonough already teaches dynamic user activity and purchase based criteria for offer button placement, such as in [0039] in which the time of day in which a purchase is to be made is a criteria, and Girish already teaches the user accounts being of the service provider, and including number of times an item has been placed in a cart in a specific time as a criteria would allow for placing of discounts relative to overall interest in the item and potentially for inventory control.

Regarding claims 6 and 12, the combination of McDonough, Kumar, Girish, and Chu teaches:
the computer system of claim 1…
McDonough, Kumar, Girish, and Chu, however, does not appear to specify:
based on determining that the one or more merchant criteria associated with the merchant have been met, determining that a second user account of the first number of user accounts corresponds to the one or more merchant criteria that have been met and causing the promotional payment button to be rendered on a checkout page corresponding to the  website displayed on a device of the second user
McDonough does, however, teach based on determining that the one or more merchant criteria associated with the merchant have been met, determining that a user corresponds to the one or more merchant criteria that have been met and causing the promotional payment button to be rendered on a checkout page corresponding to the merchant displayed on a device of the user (see Figure 8, [0018], [0043]-[0044], [0077], McDonough services multiple merchants, as in at least [0018] and services users on devices on the internet that are e-commerce shopping and engaging with merchant websites, as in [0032].  While McDonough does not specifically mention a “second user,” one of ordinary skill in the art would clearly understand that the system could serve more than one user either synchronously or asynchronously.
Therefore, it would be obvious to one of ordinary skill in the art to combine a second account of the first number of user accounts with McDonough, Kumar, and Girish because McDonough already teaches users on devices interacting with merchant websites for ecommerce shopping, and multiple users commonly would interact with a merchant or merchants associated with a system at the same time or over a period of time, and allowing the system to service multiple users would allow for greater revenue and profit for the offer system and the merchants.  

Regarding claims 7 and 13, the combination of McDonough, Kumar, Girish, and Chu teaches:
the computer system of claim 1…
Girish further teaches:
wherein the promotional payment button corresponds to the first service provider (see Figures 4-5, Column 4, lines 28-42, and Column 6, lines 29-36 in which the service provider, which is VISA, provides the promotional DPB, and the users are customers of VISA, since they have a VISA payment method)
It would be obvious to one of ordinary skill in the art to combine Girish with McDonough and Kumar because McDonough already teaches a payment button that also displays an offer, such as in [0018] and [0044], and teaches checkout pages, which would need McDonough already teaches mobile device users that have separate carriers as providers separate from the merchant, and the promotional checkout being provided by the service provider would allow the merchant to provide discounts without the need to manage the operational aspects.  



Claims 14-20 are rejected as being unpatentable over McGuire, Pre-Grant Publication No. 2007/0239560 A1 in view of McDonough, Pre-Grant Publication No. 2016/0140610 A1 and in further view of Kumar, et al., Pre-Grant Publication No. 2013/0018713 A1 and in further view of Girish, Patent No. 8,898,735 B2 and in further view of Chu, Patent No. 10,262,029 B1.
Regarding Claim 14, McGuire teaches:
A method, comprising:
detecting, by a computer system, that a first user has accessed a selectable element on a resource page that causes a search for a product or service, wherein the resource page corresponds to an entity that is different than a first service provider (see [0028] and [0047] in which a user submits an online query on the ecommerce site for a particular product; see also Figures 2-3, [0036], and [0040] in which the service provider providing the results is different than the merchant, which has a website for purchases of their products)
in response to the detecting that the first user has accessed a first selectable element that causes the search for the product or service, determining, by the computer system, one or more merchants that correspond to the product or service 
analyzing, by the computer system, one or more merchant criteria corresponding to the one or more merchants to determine that a first merchant of the determined one or more merchants has a highest ranking (see Figures 2 and 3 and [0036]-[0040] in which the merchants are identified, and the merchant that has the highest ranking and the lowest price is displayed at the top)
in response to the determining  that the first merchant of the determined one or more merchants has the highest ranking, providing, by the computer system, an indication to the user of the first merchant having the highest ranking and best price (see Figures 2 and 3 and [0036]-[0040] in which the merchants are identified, and the merchant that has the highest ranking and the lowest price is displayed at the top)
McGuire, however, does not appear to specify:
providing, by the computer system, an indication to the user to complete checkout with the first merchant
McDonough teaches:
providing, by the computer system, an indication to the user to complete checkout with the first merchant (see [0018], [0038]-[0039], [0044], [0050], and [0076]-[0078] in which a link to a checkout page and an offer button for a merchant that has a best offer associated with the transaction is provided to the user; see also [0020] in which the offers are ranked and prioritized)
It would be obvious to one of ordinary skill in the art to combine McDonough with McGuire because McGuire already teaches displaying to the user the best merchant offering the best price, and teaches in [0042] that the user can click the link to the merchant website offering 
McGuire and McDonough, however, does not appear to specify:
wherein analyzing the one or more merchant criteria includes determining a first number of user accounts associated with users of the merchant that are presently accessing a website of the first merchant
Kumar teaches:
wherein analyzing the one or more merchant criteria includes determining a first number of user accounts associated with users of the merchant that are presently accessing a website of the first merchant (see Figures 9-10, [0053], [0059], and [0066] in which the merchant criteria includes only offering the discount when the number of online users on the website that are accessing the site or have placed an item in a cart exceeds a certain level; see also [0043], [0046], and [0051] in which the users have user accounts with the merchant website)
It would be obvious to one of ordinary skill in the art to combine Kumar with McGuire and McDonough because McDonough already teaches targeting of offers under specific merchant criteria and availability, as in [0050] and [0076] and using access levels for targeting decisions would allow for inventory and demand considerations, which would be more relevant when there is high interest in the website or the product.  

McDonough and Kumar, however, does not appear to specify:
wherein the first user is a user of a first service provider, wherein the first service provider is different from the merchant
Girish 
wherein the first user is a user of a first service provider, wherein the first service provider is different from the merchant (see Figures 4-5, Column 4, lines 28-42, and Column 6, lines 29-36 in which the service provider, which is VISA is the service provider, separate from the merchant, that provides the promotional checkout buttons, and the users are customers of VISA, since they have a VISA payment method)
It would be obvious to one of ordinary skill in the art to combine Girish with McGuire, McDonough and Kumar because McDonough already teaches a payment button that also displays an offer, such as in [0018] and [0044], and teaches checkout pages, which would need some kind of payment button, but does not specifically say that the offer button actually replaces a default type of payment button, and replacing the payment button with the offer button would ensure ease of use and visibility for the user as users are accustomed to seeking a payment button  in a shopping cart or checkout page of a website, and McDonough already teaches mobile device users that have separate carriers as providers separate from the merchant, and the promotional checkout being provided by the service provider would allow the merchant to provide discounts without the need to manage the operational aspects.  
McGuire, McDonough, Kumar, and Girish, however, does not appear to specify:
wherein analyzing the one or more merchant criteria includes determining a first number of user accounts associated with users of the first service provider that are presently accessing a website of the first merchant
Kumar does however teach wherein analyzing the one or more merchant criteria includes determining a first number of user accounts associated with users of the merchant that are presently accessing a website of the first merchant (see Figures 9-10, [0053], [0059], and [0066] in which the merchant criteria includes only offering the discount when the number of online users on the website that are accessing the site or Girish does however teach wherein the first user is a user of a first service provider, wherein the first service provider is different from the merchant (see Figures 4-5, Column 4, lines 28-42, and Column 6, lines 29-36 in which the service provider, which is VISA is the service provider, separate from the merchant, that provides the promotional checkout buttons, and the users are customers of VISA, since they have a VISA payment method) and teaches the first service provider replacing the payment button with the promotional payment button for user accounts currently on a merchant website based on available promotions, as in Figure 4 and Column 6, lines 19-36 in which the normal payment button without a promotion is shown to the user that represents their normal payment method, and Figure 5 and Column 7, lines 13-28 in which the normal payment button is replaced with a promotional payment button if there is a promotion that can be applied to the checkout.  
Therefore, it would be obvious to one of ordinary skill in the art to combine wherein the determining if the one or more merchant criteria has been met includes determining that a first number of user accounts associated with users of the first service provider that are accessing the website associated with the merchant…exceeds a threshold number with McDonough, Kumar, and Girish because Girish already clearly teaches a first service provider, separate from the merchant,  and teaches that first service provider replacing the payment button with the promotional payment button for user accounts currently on a merchant website based on available promotions, as in Figure 4 and Column 6, lines 19-36 in which the normal payment button without a promotion is shown to the user that represents their normal payment method, and Figure 5 and Column 7, lines 13-28 in which the normal payment button is replaced with a promotional payment button if there is a promotion that can be applied to the checkout, and Kumar already teaches  wherein the determining if the one or more merchant criteria has been met includes determining that a first number of user accounts associated with users of the merchant that are accessing the website associated with the merchant during the first time period exceeds a threshold number as in Figures 9-10, [0043], [0046], [0051], [0053], [0059], and [0066] as explained above, and the first service provider of Girish using the techniques of Kumar would allow for replacing the promotional payment button at an opportune high-traffic time.  

McGuire, McDonough, Kumar, and Girish, however, does not appear to specify:
in response to the determining the first number of user accounts are presently accessing the website of the first merchant and that the first merchant of the determined one or more merchants has the highest ranking, providing, by the computer system, an indication to the user to complete checkout with the first merchant
McGuire does teach indicating to the user the merchant with the highest ranking in order for the user to purchase the product from the merchant as in Figures 2 and 3 and [0036]-[0040].  The combination of McDonough, Kumar, and Girish already teaches detecting the number of user accounts of the first service provider and basing sending of a checkout indication on the number, as in where Girish already clearly teaches a first service provider, separate from the merchant,  and teaches that first service provider replacing the payment button with the promotional payment button for user accounts currently on a merchant website based on available promotions, as in Figure 4 and Column 6, lines 19-36 in which the normal payment button without a promotion is shown to the user that represents their normal payment method, and Figure 5 and Column 7, lines 13-28 in which the normal payment button is replaced with a promotional payment button if there is a promotion that can be applied to the checkout, and Kumar already wherein the determining if the one or more merchant criteria has been met includes determining that a first number of user accounts associated with users of the merchant that are accessing the website associated with the merchant during the first time period exceeds a threshold number as in Figures 9-10, [0043], [0046], [0051], [0053], [0059], and [0066] as explained above, and the first service provider of Girish using the techniques of Kumar would allow for replacing the promotional payment button at an opportune high-traffic time.  

Therefore, it would be obvious to one of ordinary skill in the art to combine in response to the determining the first number of user accounts are presently accessing the website of the first merchant and that the first merchant of the determined one or more merchants has the highest ranking, providing, by the computer system, an indication to the user to complete checkout with the first merchant with McGuire, McDonough, Kumar, and Girish because McGuire already displays an indication to the user based on highest merchant ranking and Kumar and Girish already display a promotional checkout button of the service provider based on the number of user accounts currently on the merchant website, and basing the display decision on both factors would make further relevant the dynamic decision to display an indication to the user that is relevant to their purchase decision on the merchant website.
McDonough, Kumar, and Girish, however, does not appear to specify:
determining that the user accounts are interconnected in a social network based on the merchant criteria 
Chu teaches:
determining that the user accounts are interconnected in a social network based on the merchant criteria  (see Figure 1, Column 9, line 40-Column 10, line 17, and Column 10, line 59-Column 11, line 16 in which the advertiser criteria for 
It would be obvious to one of ordinary skill in the art to combine Chu with McDonough,  Kumar, and Girish because McDonough and Kumar already teach the merchant including other criteria for targeting the promotion to online users, and allowing the targeting parameters to include those that are members of a social network would allow the advertiser to leverage an important profile characteristic based on a common form of relationship strength between users.  
The Examiner notes that the prior art rejection is based on the description of the limitation in paragraph [0029] of the filed specification in which user that are connected such as through a social network are targeted based on that being a criteria of the merchant for targeting the users; there is no support for the social network corresponding to the service provider)


Regarding Claim 15, the combination of McGuire, McDonough, Kumar, Girish, and Chu teaches:
the method of claim 14
McDonough further teaches:
 wherein the indication includes a second selectable element that, when accessed, launches a checkout page of the first merchant corresponding to the searched product or service (see [0030])
It would be obvious to one of ordinary skill in the art to combine McDonough with McGuire, Kumar, and Girish because McGuire already teaches in [0042] that the user can click the link to the merchant website offering the best price, and displaying a checkout button would allow ease of transaction completion for the user.


Regarding Claim 16, the combination of McGuire, McDonough, Kumar, Girish, and Chu teaches:
the method of claim 15
McDonough further teaches:
 in response to detecting that the second selectable element has been accessed, causing, by the computer system, a launching of the checkout page of the first merchant and corresponding to the searched product or service, wherein the checkout page includes a promotional payment button (see [0018], [0030], Figures 7 and 8, and [0043]-[0044]) 
It would be obvious to one of ordinary skill in the art to combine McDonough with McGuire, Kumar, and Girish because McGuire already teaches in [0042] that the user can click the link to the merchant website offering the best price, and a promotional payment button on a checkout page would allow for any further discounts or offers to be considered by the user.

Regarding Claim 17, the combination of McGuire, McDonough, Kumar, Girish, and Chu teaches:
the method of claim 16
McDonough further teaches:
 wherein the promotional payment button corresponds to a first merchant criterion of the one or more merchant criteria (see Figure 8, [0018], [0043]-[0044], [0077], and [0107] in which the promotional payment button, or “offer button” is displayed on the checkout page of the merchant application or webpage of the 
It would be obvious to one of ordinary skill in the art to combine McDonough with McGuire, Kumar, and Girish because McGuire already teaches in [0042] that the user can click the link to the merchant website offering the best price, and a promotional payment button on a checkout page would allow for any further discounts or offers to be considered by the user.


Regarding Claim 18, the combination of McGuire, McDonough, Kumar, Girish, and Chu teaches:
the method of claim 14
McGuire further teaches:
wherein the indication includes a cost associated with the product or service if a purchase is completed with the first merchant (see Figures 2 and 3 in which an indication of best price is included)

Regarding Claim 19, the combination of McGuire, McDonough, Kumar, Girish, and Chu teaches:
the method of claim 14
McDonough further teaches:
wherein the analyzing the one or more merchant criteria corresponding to the one or more merchants to determine that a first merchant of the determined one or more merchants has the highest ranking includes:
determining, by the computer system, that a first merchant criteria of the one or more merchant criteria and corresponding to the first merchant will be met if user proceeds with initiating a checkout process for the product or service with the first merchant (see [0038]-[0039] and [0050])
determining, by the computer system, a promotion corresponding to the first merchant criterion (see [0038]-[0039], [0043]-[0044], and [0050])
applying, by the computer system, the promotion to a purchase price of the cost of the product or service associated with the first merchant (see at least [0007] and [0107])
It would be obvious to one of ordinary skill in the art to combine McDonough with McGuire, Kumar, and Girish because McGuire already teaches in [0042] that the user can click the link to the merchant website offering the best price, and allowing for promotions to be applied based on merchant criterion would ensure that the merchants have control over any promotions to be applied to a sale so that price integrity and other factors can still be preserved.  
**The Examiner notes that “highest ranking” has already been shown to be taught by McGuire.**

Regarding Claim 20, the combination of McGuire, McDonough, Kumar, Girish, and Chu teaches:
the method of claim 14
McGuire further teaches:
wherein the determining that the first merchant of the determined one or more merchants has the highest ranking includes determining, by the computer system, that a cost of the product or service associated with the first merchant is lower than the cost of the product or service from the other determined one or more merchants (see Figures 2 and 3, [0034], and [0036])


Response to Arguments

   Regarding the rejections based on 35 USC 103
The arguments have been considered in light of the applicant’s amendments to the claims, but are MOOT in light of the new grounds of rejection necessitated by the amendments.


Conclusion
The following prior art reference was not relied upon in this Office Action but is considered pertinent to the applicant’s invention:
Walker, et al., Pre-Grant Publication No. 2013/0060637 A1- in which a location-based service provider targets users based on location and keywords and also targets the user and their friends based on their being friends in a social network

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Luis A. Brown whose telephone number is 571.270.1394.  The Examiner can normally be reached on Monday-Friday 8:30am-5:00pm EST.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, WASEEM ASHRAF can be reached at 571.270.3948
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
 	/LUIS A BROWN/           Primary Examiner, Art Unit 3682